Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 13 June 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        
                            Sir
                            Head Quarters New Windsor 13th June 1781
                        
                        I am honored by your Excellency’s favors of the 9th and 10th instants, and with their very interesting
                            communications, which you may be assured will be kept perfectly secret. I flatter myself that the whole Convoy will arrive
                            in safety at some of the Eastern ports, as I believe all the British Ships are cruising off the Hook.
                        The Count de Barras has furnished me with the result of the second Council of War. I have so high a respect
                            for the opinions of the Gentlemen who composed it, that I should have been satisfied had they barely mentioned their
                            adherence to their former determination, but the new arguments which have been introduced in favor of the detention of the
                                fleet at Rhode island leave me no room to doubt of the propriety of the
                            measure.
                        I am so fully convinced that your Excellency will make no unnecessary delay in your march, that I have only reason to repeat my former request, that it may be
                            commenced as soon as circumstances will admit.
                        My last accounts from the Marquis de la Fayette were of the 3d of June. The British Army, in very
                            considerable force, were then between Richmond and Fredericksburg, their destination was uncertain, but from their
                            superiority, they were at full liberty to go wherever they pleased. The inclosed Copy of a letter from the president of
                            Congress to me will give your Excellency the latest intelligence from South Carolina.
                        Your requisitions to the count grasse go to every thing I could wish. You cannot, in my
                            opinion, too strongly urge the necessity of bringing a body of troops with him, more especially, as I
                            am very dubious whether our force can be drawn together by the time he proposes to be here. Now 4000
                            or 5000 men in addition to what we shall certainly have by that time, would, almost beyond a doubt,
                            enable us with the Assistance of the fleet to carry our object. It is to be regretted that the
                                Count’s stay upon this coast will be limited. That
                            consideration is an additional reason for wishing a force equal to giving a speedy determination to the operation.
                        Your Excellency will be pleased to recollect that N. York was looked upon by us as the
                            only practicable object under present circumstances; but should we be able to secure naval
                            superiority we may perhaps find others more practicable and equally advisable. If the
                            frigate should not have sailed I wish you to explain this matter to
                                Count Grasse, as, if I understand you, you have in your communication to him, confined our views
                            to N. York alone. And instead of advising him to run immediately into chesapeak,
                            will it not be best to leave him to judge from the information he may from time to time receive of the situation of the
                                enemys fleet upon this coast, which will be the most advantagious quarter
                            for him to make his appearance in. In the letter which was written to the Minister from Wethersfield, in which he was
                            requested to urge the Count to come this way with his Whole fleet,
                                Sandy hook was mentioned as the most desireable point. Because by coming suddenly there he would
                            certainly block up any fleet which might be within and he
                            would even have a very good chance of forcing the entrance before dispositions
                            could be made to oppose him. Should the British 193 fleet not be there, he could
                            follow them to Chesapeak which is always accessible to a superior force. I have the Honor to be with
                            the highest Esteem and personal attachment Your Excellency’s Most obt Servt
                        
                            Go: Washington
                        
                        
                            
                                Words in square brackets are translations of code.
                            
                        

                    